BUSSEY, Presiding Judge.
Bobby Joe Manos, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County to the offense of Larceny of an Automobile, and received a five year suspended sentence on June 21, 1970. The said suspended sentence was ordered revoked on December 29, 1970, and from said Order of Revocation, a timely appeal has been perfected to this Court.
Defendant’s sole proposition urges this Court to hold the revocation in abeyance until such time as the appeal of the conviction for Unauthorized Use of a Motor Vehicle, which was the basis of the revocation, is concluded. That question is now moot, in that this Court reviewed the conviction for Unauthorized Use of a Motor Vehicle, and affirmed said case, in 489 P.2d 784.
We observe that defendant, with counsel, knowingly and voluntarily entered a plea of guilty, that he knew and understood the terms of his suspended sentence as set by the trial court, and that he violated the terms thereof, that the proceedings at the Revocation Hearing were conducted with fundamental consideration and fairness to the defendant. For both reasons, the Order Revoking the Suspended Sentence of Judgment and Sentence appealed from is affirmed.
BRETT and NIX, JJ., concur.